UNITED STATES DISTRICT COURT                               EASTERN DISTRICT OF TEXAS


UNITED STATES OF AMERICA                        §
                                                §
versus                                          §    CASE NO. 1:17CR154-14
                                                §
JETSON JERMAINE BELL                            §


     MEMORANDUM ORDER ADOPTING REPORT AND RECOMMENDATION

         The Court referred this matter to the United States Magistrate Judge Keith F. Giblin for

the administration of a guilty plea hearing. Judge Giblin conducted a hearing and issued his

findings of fact and report and recommendation on the defendant’s guilty plea. The magistrate

judge recommended that the Court accept defendant’s guilty plea. He further recommended that

the Court finally adjudge defendant as guilty on Count One of the Fourth Superseding Indictment.

The parties have not objected to the magistrate judge’s findings.

         The Court accepts the findings in the report and recommendation. The Court ORDERS

that Judge Giblin’s report is adopted. The Court accepts the defendant’s guilty plea but defers

acceptance of the plea agreement and plea agreement addendum until after review of the

presentence report. It is finally ORDERED that defendant, Jetson Jermaine Bell, is adjudged

guilty on Count One of the Fourth Superseding Indictment charging a violation of Title 21, United

States Code, Section 846, Conspiracy to Possess with the Intent to Distribute a Schedule II

Controlled Substance, namely, a Distributable Amount of Cocaine HCL.

          SIGNED at Beaumont, Texas, this 27th day of September, 2019.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE
